MEMORANDUM OPINION
                                         No. 04-10-00401-CV

                                         CITY OF LAREDO,
                                             Appellant

                                                   v.

     Luis MONTANO, Cecilia Montano Mota, Cruz Jorge Montano, Clarence Hillburn, and
      Clarence Hillburn as Executor of The Estate of Gloria Montano Hillburn, Deceased,
                                          Appellees

                      From the 49th Judicial District Court, Webb County, Texas
                                Trial Court No. 2008CVQ000134D1
                             Honorable Jose A. Lopez, Judge Presiding

                                       OPINION ON REMITTITUR

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: February 22, 2012

AFFIRMED IN PART AS MODIFIED

           Appellees have filed with the clerk of this court a remittitur as suggested in our original

opinion dated January 18, 2012. The trial court’s judgment is modified to reflect that appellees

recover judgment against appellant for attorney’s fees through trial in the amount of
                                                                                   04-10-00401-CV


$422,302.91. TEX. R. APP. P. 46.3. As modified, the judgment of the trial court with regard to

the award of attorney’s fees through trial is affirmed.

                                                  Catherine Stone, Chief Justice




                                                -2-